DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 13, 15, 10, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 7, 13, 15 recite the limitation “the packet in which the poll bit has been set is a packet generated to comprise a header…using a packet finally transmitted prior…” which makes the claims indefinite.  It’s unclear if Applicant intended to claim the generated packet being a packet finally transmitted or the generated in which the poll bit has been set uses information in a packet finally transmitted.  Examiner will interpret as best understood.
Claims 10, 11 recite the limitation “the controller” which makes the claims indefinite.  It’s unclear if “the controller” is part of the first base station or second base station.  Examiner will interpret as best understood.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-8  are rejected under 35 U.S.C. 103 as being unpatentable over Bergquist et al (USPN 2015/0319635) in view of Jang (USPN 2003/0202501).

	Regarding claim 5, Bergquist discloses
	a base station in a wireless communication system, comprising (base station, FIG. 1 #100, in wireless communication system comprising [0023, 0031, 0055-0057], FIG. 5
	a controller configured to set a transmission period of a poll bit indicative of a transmission of information for whether a reception of a packet is successful (processor operable to configure a polling frequency for transmission of a polling bit to determine status of transmitted packets by base station [0009, 0024-0026, 0030], FIGs. 1-3
	generate a packet comprising the poll bit set based on the transmission period, and control the communication circuitry to transmit the generated packet to a terminal (a packet generated comprising poll bit set in header and transmitted to terminal [0026-0031], FIGs. 3-5
	Bergquist does not expressly disclose a communication circuitry configured to transmit and receive signals; generate a packet comprising the poll bit set and control the communication circuitry to transmit the generated packet to a terminal

	Jang discloses a communication circuitry configured to transmit and receive signals (radio interface (FIG. 4 #208) operable to transmit and receive data [0052-0056] (FIG. 4)
 	generate a packet comprising the poll bit set and control the communication circuitry to transmit the generated packet to a terminal (generate PDU and setting polling bit in PDU for transmission to UE [0052-0061, 0017-0026], FIGs. 2, 4) 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a communication circuitry configured to transmit and receive signals; generate a packet comprising the poll bit set and control the communication circuitry to transmit the generated packet to a terminal” as taught by Jang into Bergquist’s system with the motivation to set polling bit in a last PDU in in buffer and/or transmission window (Jang, paragraph [0052-0061, 0017-0026], FIGs. 2, 4, 6)

Claim 1 is rejected based on similar ground(s) provided in rejection of claim 5.

	Regarding claim 2, Jang discloses PDU comprising polling bit set in header based on the PDU being last in buffer and/or last in transmission window absence disclosure of consideration of number of PDUs transmitted [0060]



	Regarding claim 7, Jang discloses polling bit set in PDU header when PDU being last in buffer and/or last in transmission window absence disclosure of consideration of number of PDUs transmitted [0060]

	Regarding claim 8, Jang discloses radio interface operable to receive report indicated PDUs successfully received by receiving device [0056, 0018-0025], FIGs. 2, 4, 6)

	Regarding claim 14, Bergquist discloses
	a terminal in a wireless communication system, comprising: (UE, FIG. 1 #102, operable for wireless communication system comprising [0006-0009, 0031, 0056]
	a controller configured to receive, from a base station, a packet in which a poll bit indicative of a transmission of information for whether a reception of a packet is successful has been set (processor controlling receiving function to receive from base station a packet comprising a poll bit [0009, 0024-0030], FIGs. 1-3)
	to generate a status report message indicative whether a reception of at least one packet received from the base station is successful in case that the packet in which the poll bit has been set is received (generate status report indicating successfully received packets from base station [0003-0009, 0026]
	to control transmit the generated status report message to the base station (transmitting status report to base station [0003-0009, 0026]
a communication circuitry configured to transmit and receive signals; to control the communication circuitry to transmit the generated status report message to the base station

	Jang discloses a communication circuitry configured to transmit and receive signals (UE’s radio interface (FIG. 4 #208) operable to transmit and receive data [0052-0056] (FIG. 4)
 	to control the communication circuitry to transmit the generated status report message to the base station (RCL receiver operable to control transmission of status information indicating successfully received packets to base station [0016-0026, 0065-0067], FIGs. 4, 5
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a communication circuitry configured to transmit and receive signals; to control the communication circuitry to transmit the generated status report message to the base station” as taught by Jang into Bergquist’s system with the motivation to set polling bit in a last PDU in in buffer and/or transmission window (Jang, paragraph [0052-0061, 0017-0026], FIGs. 2, 4, 6)

	Regarding claim 15, Jang discloses PDU comprising polling bit set in header based on the PDU being last in buffer and/or last in transmission window absence disclosure of consideration of number of PDUs transmitted [0060]

Claims 12-13 are rejected based on similar ground(s) provided in rejection of claims 14, 15.

Allowable Subject Matter
Claims 3, 4, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632.  The examiner can normally be reached on M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI NGUYEN/Primary Examiner, Art Unit 2469